             Case 3:18-cv-05945-VC Document 158 Filed 01/21/20 Page 1 of 5




Diana M. Torres (S.B.N. 162284)
diana.torres@kirkland.com
Lauren J. Schweitzer (S.B.N. 301654)
lauren.schweitzer@kirkland.com
KIRKLAND & ELLIS LLP
555 South Flower Street
Los Angeles, California 90071
Telephone: (213) 680-8400

Dale M. Cendali (S.B.N. 1969070)
dale.cendali@kirkland.com
Mary Mazzello (pro hac vice)
mary.mazzello@kirkland.com
Megan L. McKeown (pro hac vice)
megan.mckeown@kirkland.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800

Attorneys for Defendant Apple Inc.

(Attorneys for Plaintiff Social
Technologies LLC listed at end)



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
SOCIAL TECHNOLOGIES LLC, a Georgia         )   CASE NO.: 3:18-cv-05945-VC
limited liability company,                 )
                                           )
               Plaintiff,                  )   JOINT STIPULATION AND [PROPOSED]
                                           )   ORDER TO EXTEND BRIEFING
       vs.                                 )   SCHEDULE ON APPLE’S MOTION FOR
                                           )   ATTORNEYS’ FEES AND COSTS
APPLE INC., a California corporation,      )
                                           )
               Defendant.                  )




                                               1
JOINT STIPULATION AND [PROPOSED] ORDER                             CASE NO. 3:18-cv-05945-VC
TO EXTEND BRIEFING SCHEDULE ON APPLE’S
MOTION FOR ATTORNEYS’ FEES AND COSTS
             Case 3:18-cv-05945-VC Document 158 Filed 01/21/20 Page 2 of 5




        WHEREAS, on January 15, 2020, the Court dismissed Plaintiff Social Technologies LLC’s

(“Social Tech”) remaining claim for a declaration of non-infringement as moot, dismissed Social

Tech’s claims for trademark infringement under the Lanham Act, trademark infringement at

common law, unfair competition pursuant to Cal. Bus. & Prof. Code §§ 17200 et seq., and

declaratory judgment that Social Tech’s trademark registration is valid and enforceable under the

requirements of the United States Patent and Trademark Office and the Lanham Act with prejudice,

entered partial final judgment of those claims pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure and directed the Clerk to remove the case from the docket (Dkt. 155);

        WHEREAS, Apple intends to move for attorneys’ fees and costs incurred in connection with

this litigation;

        WHEREAS, pursuant to Federal Rule of Civil Procedure 54(d) and Civil Local Rule 54-5(a),

a motion for attorneys’ fees and costs must be served and filed within fourteen (14) days of entry of

judgment by the Court (i.e., by January 29, 2020);

        WHEREAS, the parties agree that, in light of existing commitments and the time that it takes

to gather and review time and costs records in preparation for the filing of a motion for attorneys’

fees and costs, it would be appropriate for Apple to have a seven (7) day extension of time to file its

forthcoming motion for attorneys’ fees and costs, such that any motion would be due with twenty-

one (21) days of the Court entering final judgment (i.e., by February 5, 2020);

        WHEREAS, the parties further agree that, in light of a trial that all but two of Social Tech’s

attorneys have scheduled to begin starting on February 3, 2020, it would be appropriate to provide

Social Tech with a fourteen (14) day extension of time to oppose Apple’s motion for attorneys’ fees

and costs, such that any opposition to Apple’s motion would be due within twenty-eight (28) days of

Apple filing and serving its motion for attorneys’ fees (i.e., by March 4, 2020);

        WHEREAS, the parties further agree that it would be appropriate for Apple to have a seven
                                                   1
JOINT STIPULATION AND [PROPOSED] ORDER                                       CASE NO. 3:18-cv-05945-VC
TO EXTEND BRIEFING SCHEDULE ON APPLE’S
MOTION FOR ATTORNEYS’ FEES AND COSTS
            Case 3:18-cv-05945-VC Document 158 Filed 01/21/20 Page 3 of 5




(7) day extension of time to prepare its reply in support of its motion for attorneys’ fees and costs,

such that any reply would be due within fourteen (14) days of Social Tech filing and serving its

opposition (i.e., by March 18, 2020);

        WHEREAS, the Court previously granted three stipulated requests for general deadline

extensions associated with fact and expert discovery, Dkts. 82, 85, 114, and Social Tech made one

unopposed request to continue the Final Pretrial Conference and Jury Trial dates, which the Court

denied, Dkt. 151, but the parties have not previously sought to extend the briefing schedule on

Apple’s motion for attorneys’ fees and costs;

        WHEREAS, no dates other than the dates associated with the briefing schedule on Apple’s

forthcoming motion for attorneys’ fees and costs would be impacted by this request;

        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties

that:

        1. Apple shall file and serve its motion for attorneys’ fees and costs within twenty-one (21)

           days of the Court entering judgment (i.e., by February 5, 2020).

        2. Social Tech shall file and serve any opposition to Apple’s motion for attorneys’ fees and

           costs within twenty-eight (28) days of service of Apple’s motion (i.e., by March 4, 2020).

        3. Apple shall file and serve any reply in support of its motion for attorneys’ fees and costs

           within fourteen (14) days of service of Social Tech’s opposition (i.e., by March 18,

           2020).




                                                    2
JOINT STIPULATION AND [PROPOSED] ORDER                                        CASE NO. 3:18-cv-05945-VC
TO EXTEND BRIEFING SCHEDULE ON APPLE’S
MOTION FOR ATTORNEYS’ FEES AND COSTS
           Case 3:18-cv-05945-VC Document 158 Filed 01/21/20 Page 4 of 5




Dated: January 21, 2020                             Respectfully submitted,


                                                    KIRKLAND & ELLIS LLP

                                                    /s/ Dale M. Cendali
                                                    Dale M. Cendali (S.B.N. 1969070)
                                                    dale.cendali@kirkland.com
                                                    601 Lexington Avenue
                                                    New York, New York 10022
                                                    Telephone: (212) 446-4800

                                                    Attorney for Defendant Apple Inc.


                                                    PIERCE BAINBRIDGE BECK
                                                    PRICE & HECHT LLP
                                                    /s/ David L. Hecht
                                                    David L. Hecht (admitted pro hac vice)
                                                    dhecht@piercebainbridge.com
                                                    277 Park Avenue, 45th Floor
                                                    New York, New York 10172
                                                    Telephone: (212) 484-9866

                                                    Attorney for Plaintiff Social Technologies LLC


ATTESTATION: Pursuant to Local Rule 5-1(i)(3) I hereby attest that concurrence in the filing

of this document has been obtained from David L. Hecht.


                                                   By:    /s/ Dale M. Cendali
                                                          Dale M. Cendali



 PURSUANT TO STIPULATION, IT IS SO
 ORDERED.
 Dated: _______________, 2020



                                                          HON. VINCE CHHABRIA
                                                          UNITED STATES DISTRICT JUDGE



                                               3
JOINT STIPULATION AND [PROPOSED] ORDER                                   CASE NO. 3:18-cv-05945-VC
TO EXTEND BRIEFING SCHEDULE ON APPLE’S
MOTION FOR ATTORNEYS’ FEES AND COSTS
           Case 3:18-cv-05945-VC Document 158 Filed 01/21/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       On January 21, 2020 I electronically filed the foregoing with the Clerk of the Court by using

CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All

copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.


                                                    /s/ Dale M. Cendali
                                                    Dale M. Cendali




CERTIFICATE OF SERVICE                                                    CASE NO. 3:18-cv-05945-VC
